Title: To Thomas Jefferson from James Innes, 23 April 1781
From: Innes, James
To: Jefferson, Thomas



Dear Sir
Camp Ruffin’s Ferry, April 23. 1781

Having received Intelligence last Evening that the Enemy were moving up Chickahominy River Road with an Intention to attempt a Stroke at the Party under my Command, and had actually advanced so far up as to be able to compel me to give them Action on the most disadvantageous Terms, should I endeavour to retreat by the Way of New Kent Court house. In this Situation, encumbered  as my Line was by upwards of an hundred sick and wounded, without Hospital Stores or Surgeons, burthened too with twenty Waggons loaded with the public Stores, which I had ordered from Wmsburg and its Environs—considering the fatal Consequences that must result from a Defeat of my Party, by the Loss of the public Arms in their Hands and the two Field Pieces annexed to it, knowing too the Superiority of the Enemy’s Numbers and the Advantage they must derive from having a Body of Cavalry and fresh Troops in acting against my Detachment without one well equipped Horse, and almost worn down with Fatigue and Hunger—influenced by these Considerations and the Advice of all the Field officers, I determined to run no Hazard at such a critical Juncture as the present. I accordingly changed my Route, and filing off to the Right, passed all the Stores and Troops over Pamunkey River at this Place, where I found, according to Information, a very welcome supply of Provisions. I shall now have it in my Power to dispose of the Invalids, give the Troops a little Refreshment, send the Baggage and Stores off to a Place of safety, and either march up towards Richmond with the Troops light, disencumber’d and refreshed, by recrossing the River and falling into the Road through N. Kent; or by continuing up on this side and crossing the River at Pages Warehouses, which I am told makes only the Difference of 7 Miles. I have sent out to discover the real Designs of the Enemy; and the Moment I receive authentic Information, I shall put the Troops in Motion. Last Night they destroyed the Vessels and Buildings at the Ship Yard and some naval Stores at Diascon Bridge. I am also informed, tho’ not officially, that the Party which moved up the Chickahominy Road have burnt Holt’s Forge, and are moving in three Columns towards N Kent C. House. In a few Hours I shall know the Truth of these Reports. At all Events I think it would be proper to stop the Provisions you have ordered down on the Road to N. Kent Court house.
I am, dear Sir, with the greatest Respect, Your mo: Obedt. & very hble Servt.,

Jas Innes

